Exhibit 10.05



 

AMENDMENT NUMBER ONE

 

TO THE

 

AMYRIS, INC. 2010 EMPLOYEE STOCK PURCHASE PLAN

 

WHEREAS, Amyris, Inc., a Delaware corporation (the “Company”), maintains the
Amyris, Inc. 2010 Employee Stock Purchase Plan, effective as of September 27,
2010 (the “Plan”; capitalized terms used but not defined herein shall have the
meanings given to such terms in the Plan);

 

WHEREAS, pursuant to Section 25 of the Plan, the Leadership Development and
Compensation Committee of the Board of Directors of the Company (the
“Committee”) has the authority to amend the Plan, subject to stockholder
approval of any Plan amendment to (i) increase the number of shares that may be
issued under the Plan or (ii) change the designation of the employees (or class
of employees) eligible for participation in the Plan, and subject to the
limitations of Section 423 of the Internal Revenue Code of 1986, as amended; and

 

WHEREAS, the Committee has authorized an amendment of the Plan (this
“Amendment”) to increase the maximum number of shares which may be purchased by
any Participant during any one Offering Period under the Plan.

 

NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended, effective as of
February 15, 2017, as follows:

 

Section 10(b) of the Plan is hereby amended and restated as follows:

 

“(b)  The Committee may, in its sole discretion, set a lower maximum number of
shares which may be purchased by any Participant during any Offering Period than
that determined under Section 10(a) above, which shall then be the Maximum Share
Amount for subsequent Offering Periods; provided, however, in no event shall a
Participant be permitted to purchase more than 8,000 Shares during any one
Offering Period, irrespective of the Maximum Share Amount set forth in (a) and
(b) hereof. If a new Maximum Share Amount is set, then all Participants must be
notified of such Maximum Share Amount prior to the commencement of the next
Offering Period for which it is to be effective. The Maximum Share Amount shall
continue to apply with respect to all succeeding Offering Periods unless revised
by the Committee as set forth above.”

***

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer as of February 16, 2017.

 

 

    AMYRIS, INC.           By:  /s/ John Melo     Name:  John Melo     Title:
President and Chief Executive Officer      



 

 

 

